Citation Nr: 1302946	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral defective vision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral pes planus and bilateral defective vision.

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge at the Board in November 2012, but canceled the hearing.  The Board, accordingly, considers his request for a hearing to be withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for bilateral flat feet and for bilateral defective vision.  A history of eye trouble was noted on the report of medical history in March 1952, at the time of the Veteran's entry into service.  It was indicated the Veteran had myopia, and that he had worn glasses for the previous two years.  No organic eye disorder was reported.  Defective vision and pes planus, first degree were noted on the enlistment examination in March 1952.  Distant visual acuity was 20/36 in the right eye, and 20/100 in the left eye.  Visual acuity was correctable to 20/20 in each eye.  The service treatment records contain no other reference to flat feet or defective vision.  The eyes, an ophthalmoscopic examination, the pupils and ocular motility were normal on the separation examination in March 1954.  The feet were evaluated as normal.  It was indicated that distant vision was 20/50 in the right eye, and 20/40 in the left eye.  It was also reported that visual acuity was not correctable.

Virtual VA records reflect the Veteran has cataracts in both eyes, and pseudophakia in the right eye.

The Veteran was afforded a VA examination of the feet in March 2012.  The report indicates flat feet were identified on enlistment, but the Veteran said he did not know it was shown at that time.  The examiner stated the Veteran did not have, and never had, flat feet.  In response to the question whether the Veteran's flat feet impacted his ability to work, the examiner said "yes."  She noted the Veteran had been a groundskeeper and the job would have involved a lot of walking around.

Thus, the record indicates the Veteran had flat feet and a correctable visual loss when he entered service, but not when he was separated from service.  VA medical records disclose he has cataracts in each eye, and pseudophakia in the right eye.  

The VA examination of the feet appears to provide conflicting evidence as to whether the Veteran currently has flat feet.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request he provide the names, addresses and dates of treatment (VA and non-VA) from whom he has received treatment for pes planus and eye problems since his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Send the claims folder to the examiner who conducted the March 2012 examination of the feet and request she specifically state whether the Veteran currently has pes planus.  If so, she should provide an opinion concerning whether pes planus chronically increased in severity during service beyond the natural progression of the disorder.  If the examiner who conducted the March 2012 examination is not available, schedule a VA examination of the feet and request the examiner respond to the question set forth above.  The claims folder should be provided to the examiner, and a rationale for any opinion should be set forth.

3.  Schedule a VA examination of the eyes and request the examiner provide an opinion concerning whether the Veteran's eye disorder chronically increased in severity during service beyond the natural progression of the disorder.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the appellant's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



